
	

114 HR 1339 IH: To prohibit the use of official funds for airline accommodations for Members of Congress which are not coach-class accommodations or for long-term vehicle leases for Members of Congress, and for other purposes.
U.S. House of Representatives
2015-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1339
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2015
			Ms. Graham (for herself and Mr. Blum) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To prohibit the use of official funds for airline accommodations for Members of Congress which are
			 not coach-class accommodations or for long-term vehicle leases for Members
			 of Congress, and for other purposes.
	
	
		1.Prohibiting use of funds for official travel expenses of Members of Congress for airline
			 accommodations other than coach-class
 (a)ProhibitionNo funds appropriated or otherwise made available during a fiscal year for the official travel expenses of a Member of Congress may be used for airline accommodations which are not coach-class accommodations.
 (b)Coach-Class Accommodations DefinedIn this section, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers.
			2.Prohibiting use of funds for long-term vehicle leases by Members of Congress
 No funds appropriated or otherwise made available during a fiscal year for the operations of a House of Congress, including the official and representational expenses of a Member of Congress or the expenses of a committee or leadership office of a House of Congress, may be used for the long-term leasing of a vehicle.
 3.RegulationsThe Committee on House Administration of the House of Representatives (with respect to Representatives in, and Delegates and the Resident Commissioner to, the Congress) and the Committee on Rules and Administration of the Senate (with respect to Senators) shall each promulgate such regulations as may be necessary to carry out this Act.
 4.Member of Congress definedIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 5.Effective dateThis Act shall apply with respect to fiscal year 2016 and each succeeding fiscal year.
		
